222 Ga. 858 (1967)
152 S.E.2d 866
HOBBS
v.
CITY OF DUBLIN.
23856.
Supreme Court of Georgia.
Argued December 13, 1966.
Decided January 5, 1967.
Paul J. Jones, Jr., for appellant.
Beverly B. Hayes, for appellee.
NICHOLS, Justice.
On the first appearance of this case before this court (City of Dublin v. Hobbs, 218 Ga. 108 (126 SE2d 655)), a verdict and judgment to abate a nuisance was affirmed. *859 Thereafter, the plaintiff filed a petition seeking to have the City of Dublin held in contempt of court for violating such injunction. On the hearing the trial court, hearing the case without the intervention of a jury, found the defendant had violated such injunction and directed that it take prescribed actions to purge itself of violation. The plaintiff appealed from such judgment and contends that the latter judgment does not give her the relief to which she is entitled under the prior judgment of the court. Held:
1. "A court of equity will enforce obedience to its orders by attachment. The action of the superior courts in punishing parties for contempt will not be controlled, except they abuse their discretion." Howard v. Durand, 36 Ga. 346 (1, 2).
2. The judgment of the trial court holding the defendant had violated the injunction was a judgment that the defendant was in contempt of court, and the further provision of such judgment as to the action to be taken to purge itself of such contempt, if complied with, would abate the nuisance and thus give the plaintiff the relief which she sought.
3. The fact that the trial court expressly provided that certain action need not be taken in order to abate the nuisance, which action was not expressly required to be taken by the first judgment, does not disclose an abuse of discretion by the trial court.
Judgment affirmed. All the Justices concur.